DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-25 of U.S. Patent No. 10161577. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims and application claims recite similar limitations, i.e. claim 1 of the patent claims recites at least one LED module, at least one spring contact, at least one landing pad connected as recited in the application claim.  Claim 1 of the patent claims fails to show an antenna.  However, wireless transceiver comprising antenna is well known in the art.  It would have been obvious to one having ordinary skill in the art to further include antenna to the transceiver for the purpose of wirelessly communicating with external device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty et al. (US 20120236602) in view of Jonsson (US 20120070153).
As to claim 1, Flaherty et al.’s figures 1, 2, 4, 13 or 24 shows a light emitting diode (LED) luminaire device, comprising: a first housing (figure 2), wherein the first housing includes at least one LED module (14), wherein each LED module comprises one or more LED arrays and a control circuit (32).  The figure fails to show a second housing that comprises an antenna connected to the control circuit.  However, Jonsson’s figure 1 shows an LED luminaire structure having first and second housings (559 and 501), wherein the second housing having antenna (525) coupled to control circuit (424 in figure 3B) in second housing 559.  Therefore, it would have been obvious to one having ordinary skill in the art to include antenna or use Jonsson’s (501) for Flaherty et al.’s second housing 1 in figure 1 for the purpose wirelessly control the light bulb.  Therefore, the modified Flaherty et al.’s figure further shows an antenna (Jonsson’s 525) connected to a contact surface (Jonsson’s 504) associated with a second housing; at least one spring contact (Flaherty’s 56 and 62) electrically connected to one of the control circuit or the contact surface, and at least one landing pad (on the surface of Jonsson’s 504) electrically connected to the other of either the control circuit or the contact surface; wherein the first housing and second housing are aligned and coupled to each other such that the at least one spring contact and the at least one landing pad are aligned and engaged to each other (i.e. Jonsson’s figure shows first housing 599, which is similar to Flaherty’s figure 2, aligns and engages to second housing 501 at contact 504) providing at least one paths for communication signals between the antenna and the control circuit when the control circuit is proximate the contact surface.
As to claim 2, the modified Flaherty et al.’s figure 4 or 13 shows an interface plate (34) and the control circuit is connected to the interface plate.
As to claim 3, the modified Flaherty et al.’s figure 4 or 13 shows that the one spring contact (62) is included in a contact housing (56 and 50).
As to claim 4, the modified Flaherty et al.’s figure 4 or 13 shows the at least one spring contact and the corresponding contact housing are cylindrical in shape.  

As to claim 6, the modified Flaherty et al.’s figure 4 or 13 shows that the resilient member is a spring.
As to claim 7, the modified Flaherty et al.’s figure 4 or 13 shows that the resilient member is in a compressed position when the LED housing is proximate to the contact surface.
As to claim 8, the modified Flaherty et al.’s figures show that the antenna and the contact surface are included in second housing (Jonsson’s 501); and the control circuit is proximate to the contact surface when the control circuit is connected to the second housing.
	As to claim 9, the modified Flaherty et al.’s figure 4 or 13 shows that the second housing further comprises a plurality of fins that form a heat sink (22-24 or 310 in figure 24).
	As to claim 10, the modified Flaherty et al.’s figure 4 or 13 shows that the contact surface has a shape that allows for the attachment of the contact surface to the second housing in only one configuration.  
	As to claim 11, the modified Flaherty et al.’s figure 4 or 13 fail to show that each of the at least one landing pad has a surface area that is more than a surface area of corresponding at least one spring contact that form the one or more conductive paths.  Selecting the surface areas relationship as claimed is seen as an obvious design preference to ensure optimal performance, see MPEP 2144.05.  
	Claims 12-21, the modified Flaherty et al.’s figure 4 or 13 further shows a power supply (Jonsson’s 524,551 and 512) included in fixture 501 that is connected to the LED module via the spring contact and contact surface.  
Response to Arguments

Jonsson’s figure shows first housing 599, which is similar to Flaherty’s figure 2, aligns and engages to second housing 501 at contact 504

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH-QUAN TRA whose telephone number is (571)272-1755.  The examiner can normally be reached on Mon-Fri from 8:00 A.M.-5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Lincoln Donovan can be reached on 571-272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/QUAN TRA/Primary Examiner, Art Unit 2842